          Case 1:20-cr-00054-AJN Document 38 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                     9/3/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


               -v-                                                      20-cr-54 (AJN)

                                                                           ORDER
Tafari Gordon,

                               Defendant.


ALISON J. NATHAN, District Judge:

        For the reasons set forth on the record at the conference held on September 3, 2020, the
Court relieved CJA Attorney Michael Schachter as counsel for the defendant and allowed the
substitution of CJA Attorney Jenna M. Dabbs to represent the defendant for all purposes.

      IT IS ORDERED that the Clerk of Court shall terminate the appearance of
Michael Schachter.

        IT IS FURTHER ORDERED that any motions by Defendant are now due on or before
October 5, 2020. The government’s opposition, if any, is due on or before October 12, 2020,
and a Reply, if any, is due on or before October 19, 2020. On or before October 30, 2020, the
parties shall submit (1) an agreed upon 1-2 paragraph description of the case to be read to
potential jurors during Voir Dire; (2) any Voir Dire requests; and (3) any Requests to Charge.
With respect to Requests to Charge, the parties shall indicate whether the request is made jointly
and, if not, whether a party objects to a particular request. Any party objecting to a request shall
indicate the legal basis for their objection.

       SO ORDERED.

Dated: September 3, 2020
       New York, New York

                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
